LEMMON, Judge
(concurring).
Since the share of each child in the sale proceeds was exactly $44,355.73 (1/3 and '2/3 of 1/2 of $399,201.57), opponent’s two sisters each received approximately $14,000.00 more than a child’s share. Thus, the decedent did make a donation inter vivos of $14,000.00 to each of the two sisters. This donation, however, does not constitute the donation of “the thing bequeathed” so as to revoke tacitly the earlier testamentary disposition. (Emphasis supplied)
The apparent purpose of C.C. art. 1695 is to provide for tacit revocation when the testator’s subsequent act is inconsistent *657with the earlier will. This article in effect precludes the legatee of particular property (which is sold or donated subsequent to the testament but prior to the testator’s death) from claiming the value of the special legacy in the succession proceeding.
In the present case the testator’s inter vivors donations was not incompatible with or contrary to the earlier testamentary provision and therefore did not constitute a tacit revocation under C.C. art. 1695.